Citation Nr: 1431352	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbar spine muscle strain with degenerative arthritis, rated 10 percent disabling prior to October 15, 2010 and 30 percent disabling since that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from February 1974 to August 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for lumbar spine muscle strain with degenerative arthritis.

The Veteran testified before the undersigned at a February 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the record.

In May 2010, the Board remanded this matter for further development.

The Appeals Management Center (AMC) granted an increased (30 percent) rating for the service-connected back disability, effective from October 15, 2010, by way of an April 2011 decision.

In February 2012, the Board issued a decision that granted an increased (20 percent) rating for the service-connected back disability, effective from July 23, 2009 through October 14, 2010.  The Board also denied entitlement to a rating in excess of 10 percent prior to July 23, 2009 and a rating in excess of 30 percent since October 15, 2010.  The AOJ implemented the Board's February 2012 decision by way of a February 2012 rating decision.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the February 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the February 2012 decision was vacated by the Board in April 2014 and this decision satisfies the Veteran's request.   

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Board's February 2012 decision, additional evidence has been associated with the Veteran's paperless records in VBMS which is relevant to the claim for an increased rating for the service-connected back disability.  This evidence includes VA treatment records dated from October 2009 to November 2013.  In May 2014, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the AOJ.  He was notified that if he did not provide a response within 45 days of the date of the letter, it would be assumed that he did not wish for the Board to decide his appeal and the appeal would be remanded to the AOJ for consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the Veteran waives initial consideration by the AOJ).  The letter was sent to the Veteran's address of record with a copy to his representative, and was not returned as undeliverable.

The Veteran did not respond to the May 2014 letter.  Therefore, it is presumed that he does not wish to waive initial consideration of the additional evidence by the AOJ and the issue of entitlement to an increased rating for the service-connected back disability must be remanded.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the VA treatment records dated from October 2009 to November 2013 and any additional relevant evidence received since an April 2011 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


